Citation Nr: 0725570	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  01-06 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD), secondary to sexual assault.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1966 to April 
1967

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In November 2002, the veteran presented 
testimony during a regional office hearing.  In October 2004, 
the veteran presented testimony during a video conference 
hearing before the undersigned Acting Veterans Law Judge.  
Transcripts of these hearings are of record.  In November 
2005, the Board remanded the matter for additional 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record reveals that additional evidentiary 
development is required.  In July 2007, the veteran's 
representative indicated that the veteran had applied for 
disability benefits from the Social Security Administration 
(SSA) in 1994; therefore, these records should be associated 
with claims folder.  The RO has not yet attempted to obtain 
the SSA disability determination and the underlying medical 
records; this should be accomplished on remand.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2006); 
see also Tetro v. Gober, 14 Vet. App. 100, 110 (2000) 
(holding that VA has a duty to request information and 
pertinent records from other Federal agencies, when on notice 
that such information exists). 

The Board regrets any further delay in this matter.  However, 
for the reason noted above, the case is REMANDED for the 
following action:

1.  The RO should contact SSA and obtain 
a copy of any decision regarding the 
veteran's claim for disability benefits, 
as well as any medical records in its 
possession.  If such records are no 
longer available, it should be so 
certified for the record.

2.  After conducting any additional 
indicated development, the RO should 
again review the record.  If the benefit 
sought on appeal remains denied, the 
veteran and her representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



